Citation Nr: 1812526	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to September 17, 2015 and 50 percent thereafter for posttraumatic stress disorder (PTSD) and major depression.

2. Entitlement to a compensable rating prior to September 16, 2015 and 20 percent thereafter for cervical spine strain.

3. Entitlement to a rating in excess of 10 percent prior to September 16, 2015 and 20 percent thereafter for a low back disability characterized by thoracic spine strain and osteoarthritis of the lumbosacral spine.


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to February 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2014, in which a remand was ordered.  Thereafter, in a March 2016 decision, all claims on appeal were denied.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the March 2016 Board denials were vacated and the matters were remanded for further reasons and bases, to further assess the frequency, severity and duration of the Veteran's psychological symptoms, to obtain an adequate examination with respect to the Veteran's cervical and thoracic/lumbosacral spine disabilities, and to adequately consider all relevant evidence of record.

The issues of an increased rating for cervical spine strain and thoracic spine strain and osteoarthritis of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD has been manifested by flattened affect, disturbances of motivation and mood, and an inability to establish and maintain effective work and social relationships.






CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

The phrase "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is nonexhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated  symptoms to assign a particular  evaluation.  Vazquez-Claudio v. Shinseki, 713F.3d 112, 115  (Fed. Cir. 2013); see  Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable  symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular  symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713F.3d at 116-17.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R.    § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his service-connected PTSD and depression are worse than the ratings assigned by the RO and warrant increased ratings.  For the reasons that follow, the Board concludes that a 70 percent rating (applicable to the entire period on appeal) is warranted.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 61-70 is defined as: "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.   A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." Pursuant to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

The instant claim was filed prior to August 4, 2014, and thus the DSM-
 IV provisions apply.  Thus, to the extent that GAF scores are noted in the record, such scores will be considered.  In any event, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126  (a).

Turning to the evidence of record,

 






The Veteran underwent a private psychiatric evaluation in September 2009 for his PTSD.  The Veteran reported nightmares of and flashbacks to his experience responding to a helicopter crash, in which six marines were killed, a verified PTSD stressor.  The Veteran felt his personality changed and he lost his "peace."  The Veteran reported startling easily, little interaction with others, a fear of going to places, and he felt he cannot relax and have fun.  He reported that he resists thinking about his PTSD stressor, gets anxious and has difficulty sleeping.  The Veteran reported that he did not like socialization and gets irritated easily.  He denied suicide attempts, psychiatric admissions, hallucinations, and suicideal or homicidal ideation.

The private physician from the September 2009 private psychiatric evaluation noted that the Veteran was disheveled and slightly unkempt, but maintained good eye contact.  The Veteran's affect was constricted and he appeared to be anxious and depressed.  However, the physician noted his thought processes were goal directed and logical.  He was alert and oriented with intact memory.  The physician observed no evidence of dysarthria, psychosis, or delusions.

The Veteran underwent a VA PTSD examination in May 2010, at which he continued to report symptoms of PTSD and depression, such as intrusive memories of the helicopter incident.  He reported becoming nervous or sweaty when cued.  He reported he avoids talking about the experience.  The Veteran reported he avoids social life outside of immediate family and church and he feels detached from others.  He has problems getting up and getting started.  He has a sleep disturbance. He doesn't like the holidays.  He has some problems having loving feelings.  He is irritable.  He has hyper startle response and is hypervigilant.  With respect to frequency, the symptoms are constant, continuous or ongoing.  The Veteran indicates the symptoms affect his total daily functioning which result in his marriage being stressed by his symptoms, particularly irritability.

The Veteran underwent another VA examination in regard to his PTSD in September 2015.  The Veteran reported that he gets along with his wife pretty well, but he can have a short temper and will sometimes get agitated by small things.  He and his wife have two children ages 25 and 21 at the time, and he reported good relationships with his children.  The Veteran reported that he prefers to spend most of his time alone at home and does not socialize outside of what is required for his church, where he is employed as the pastor.  His hours are variable and flexible.  He stated that his usual routine is to leave the house at about 12:30 P.M. for a 1:00 P.M. meeting.  He will sometimes stop by the office for a few minutes and then he will return home.  He stated that 10 years ago he would spend the day in his office, but now he is not motivated to do so.  He reports being criticized by the church hierarchy for being late or absent to meetings.  He reported that his sleep is poor and that he will typically sleep for 4-5 hours per night, waking during the night and waking early in the morning.  He stated that he will usually stay in bed until late in the morning and he will occasionally stay in bed all day.  He reported that he avoids confrontation, sirens, and watching the news.  The Veteran reported persistent negative beliefs about the world, persistent feelings of fear and anger, markedly diminished interest in activities, and a persistent inability to experience positive emotions.  He reported increased irritability, hypervigilance, exaggerated startle response, decreased concentration, and chronic sleep disturbance, as noted above.  The examiner noted that his symptoms of depression include depressed mood more days than not, markedly diminished interest in activities, decreased appetite, insomnia, psychomotor retardation, loss of energy, feelings of worthlessness, decreased concentration, and recurrent thoughts of death without active suicidal ideation. 

Occupationally, the Veteran maintained employment at his church, but with flexible hours, and with criticism from the church hierarchy.  Otherwise, the Veteran stays in bed much of the time.  His time spent at work has been reduced compared to 10 years ago.  Symptoms such as poor sleep, lack of interest, decreased concentration, loss of energy and increased irritability affect the Veteran's occupational functioning.

Socially, the Veteran has good relationships overall with his family, although he reports his symptom of irritability sometimes causes problems with his wife.  He avoids other social life.  He spends much of the day in bed and has diminished interest in activities.  The Veteran has little interaction other than his family, avoids going places, and he felt he cannot relax and have fun.  He doesn't like the holidays and has had problems having loving feelings.

A 70 percent rating is warranted for the entire period on appeal because the Veteran demonstrated difficulties occupational and social impairment, with deficiencies in most areas, such as issues with self care, presenting as disheveled to the September 2009 examiner.  Symptoms of difficulties with self care most closely approximate the 70 percent rating, which considers neglect of personal appearance and hygiene.  The September 2009 examiner also noted the Veteran had a constricted affect, which is contemplated in the criteria for a 50 percent rating, among which symptoms include a flattened affect, but the Veteran also has near-continuous depression that causes difficulty in adapting to work situations and maintaining and establishing effective relationships.  The September 2015 VA examiner, furthermore, stated that the Veteran exhibited psychomotor retardation and had been diagnosed with Persistent Depressive Disorder with persistent major depressive episode, and noted the chronic nature of his depression which had been present for more than two years, and near-continuous depression, which approximates symptoms contemplated by the 70 percent rating, such as disorientation.   Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more closely approximate the higher rating.  38 C.F.R. §§ 4.3, 4.7.

A higher rating of 100 percent is not warranted because the Veteran continues to work to a limited degree and maintain a relationship with his family.  The Veteran's symptoms most closely approximate a 70 percent rating, because of occupational and social impairment, with deficiencies in most areas, rather than total occupational and social impairment.  The Veteran's thought processes and communication were generally normal, without persistent delusions or hallucinations.  There was no indication that the Veteran acted grossly inappropriate or had homicidal or suicidal ideation, although he did have thoughts of death.

Accordingly, the Board finds that the evidence is at least in equipoise in favor of a rating of 70 percent, but not higher, for PTSD for the entire period on appeal.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53


ORDER

Entitlement to an initial rating of 70 percent prior to September 17, 2015 and 70 percent thereafter for posttraumatic stress disorder and major depression is granted.


REMAND

The Veteran underwent a VA examination for his cervical and thoracic/lumbar spine disabilities in September 2015.  The Board relied in part on this examination to deny an increased rating for the Veteran's spine disabilities.  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Stefl v. Nicholson, 21 Vet.App. 123, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  The report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez  v.  Peake,  22 Vet.App. 295, 301 (2008).

When a claim involves a musculoskeletal disability, the examiner must take into account functional loss due to pain, including losses experienced during a flare-up.   DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995); 38 C.F.R. § 4.40 (2017); accord 38 C.F.R. § 4.45(a)-(e)(2017).  Specifically, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups or [on repetitive use] over a period of time," and the examiner's determination in that regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  DeLuca, 8 Vet. App. at 206 (internal quotation marks omitted).  The Court has made clear that when an examiner has "failed to address any range-of-motion loss specifically due to pain  and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should be returned for the required detail to be provided."  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).

As noted above, the Veteran underwent a VA examination for his cervical and thoracic/lumbar spine disabilities in September 2015, but the Court found that the examination was inadequate because the examiner failed to address whether the Veteran experienced any functional loss during flare ups.  The examiner stated  that "the joint/spine function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use," but the examiner failed to "express  an  opinion  on  whether  pain  could  significantly  limit  functional  ability  during  flare ups," which should, "if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner for review.  The examiner is to take a detailed medical history of the Veteran, specifically regarding symptoms of back pain and limitations of range of motion.  The examiner should provide an opinion as to whether pain could significantly limit functional ability during flare ups, which, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain during flare-ups.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why.

2. After completion of the above, readjudicate the issues of increased ratings for cervical spine strain and thoracic spine strain and osteoarthritis of the lumbosacral spine.  If the benefits sought are not granted in full, the Veteran (and his representative, if appointed) should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Then, return the case to the Board for appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


